Dear Dr. Ahr:
This letter is in response to your question asking:
         Does the Missouri Department of Mental Health constitute a `continuing committee' which would be subject to the election campaign reporting requirements set forth in sections 130.011, RSMo 1978, as amended,  et seq.
You also state:
         The Department of Mental Health receives federal developmental disabilities funds pursuant to Pub.L. No. 95-602. The Department of Mental Health uses these federal developmental disabilities funds to contract with the various regional planning councils on developmental disabilities to promote public education related to the approval of the tax levy for the establishment of sheltered workshops and/or residence facilities and related programs as set forth in sections  205.968 and 205.972, RSMo 1978, as amended.
In Opinion No. 193, Mallory, December 28, 1979, we concluded that a board of education which expends district funds to publicize and support the passage of bond issues and tax increases does not come within the reporting requirements of committees under the provisions of Chapter 130, the Campaign Finance Disclosure Law, as amended by Senate Bill No. 129 of the 80th General Assembly. We enclose a copy of that opinion. We also enclose a copy of Opinion No. 179, Schneider, October 3, 1978, which is referred to in Opinion No. 193-1979.
It is our view that our Opinion No. 193-1979 is applicable to the question you asked, and consequently, the Missouri Department of Mental Health does not constitute a "continuing committee," which would be subject to the election campaign reporting requirements of Chapter 130, RSMo, as amended.
Very truly yours,
                                  JOHN ASHCROFT Attorney General
Enclosures: Att'y Gen. Op. No. 193, Mallory, 12/28/79 Att'y Gen. Op. No. 179, Schneider, 10/3/78